Citation Nr: 1811108	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  14-24 973A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for bilateral hearing loss.

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for tinnitus.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

The Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

V-N. Pratt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1965 to September 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In August 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is of record.


FINDINGS OF FACT

1.  The additional evidence received since the last final December 2008 Board decision includes a nexus opinion from a private audiologist, which raises a reasonable possibility of substantiating the service connection claim for bilateral hearing loss.

2.  The additional evidence received since the last final December 2008 Board decision includes a nexus opinion from a private audiologist, which raises a reasonable possibility of substantiating the service connection claim for tinnitus.

3.  The Veteran's bilateral hearing loss is related to his active service.

4.  The Veteran's tinnitus is related to his active service.


CONCLUSIONS OF LAW

1.  Evidence received since the final December 2008 Board decision is new and material and the service connection claim for bilateral hearing loss is reopened.  38 U.S.C. §§ 5108, 7104 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.1104 (2017).

2.  Evidence received since the final December 2008 Board decision is new and material and the service connection claim for tinnitus is reopened.  38 U.S.C. §§ 5108, 7104 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.1104 (2017).

3.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C. § 1110 (West 2014); 38 C.F.R. § 3.303 (2017).

4.  The criteria for service connection for tinnitus have been met.  38 U.S.C. § 1110 (West 2014); 38 C.F.R. § 3.303, 3.385 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New & Material Evidence Claims

Rating decisions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis, except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a) (2017).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. §§ 7105; 38 C.F.R. §§ 3.160, 20.201, 20.302 (2017). 

A final Board decision subsumes all prior rating actions which addressed the issue on the merits, and the claim may not be reopened and allowed on the same factual basis.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1104 (2017).  However, VA may reopen and review the claim if new and material evidence is submitted by or on behalf of a Veteran.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2017); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

New evidence is evidence not previously submitted to agency decision makers.  Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is new.  New evidence is that which was not of record at the time of the last final disallowance on any basis of the claim, and is not merely cumulative of other evidence that was then of record.  38 C.F.R. § 3.156(a) (2017).  That analysis is undertaken by comparing newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The Board must review all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  Evans v. Brown, 9 Vet. App. 273 (1996).  For purposes of determining whether new evidence is material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  New and material evidence is not required as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

The Veteran's service connection claims for bilateral hearing loss and tinnitus were initially adjudicated in an April 1999 rating decision from the New York, New York RO, and subsequently, in April 2006 and August 2007 in the St. Petersburg, RO.  After the August 2007 rating decision, the Veteran duly filed a notice of disagreement (NOD) and perfected his appeal timely, from which the Board issued a final decision in December 2008.  In this decision, the Board denied the service connection claims for bilateral hearing loss and tinnitus because it found that 1) the evidence did not show that the Veteran's bilateral hearing loss had its onset in active service, manifested within one year of separation from service, or is otherwise related to a disease, injury, or event in service; and 2) that the evidence did not show that the Veteran's tinnitus had its onset in active service, or is otherwise related to a disease, injury, or event in service.  This December 2008 Board decision subsumes all prior rating actions on the merits of the service connection claims for bilateral hearing loss and tinnitus.

Evidence received and obtained since the December 2008 Board decision includes, a positive nexus opinion from a private audiologist, which opines that the Veteran's bilateral hearing loss and tinnitus are related to his service.  See August 2015 Private Medical Opinion.  This evidence is "new" because it had not been previously submitted and considered by VA.  This new evidence is material because it is a positive medical opinion that purports to establish a nexus between the Veteran's bilateral hearing loss and tinnitus and his active service.  The Board recognizes that this additional piece of evidence is presumed to be credible for the purpose of reopening the claims.  Justus v. Principi, 3 Vet. App. 510, 512 - 513 (1992).  Therefore, this additional piece of evidence, when considered in conjunction with the record as a whole, raises a reasonable possibility of substantiating the Veteran's claims.  Thus, since new and material evidence has been received, the service connection claims for bilateral hearing loss and tinnitus are reopened.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C. § 1110 (West 2014); 38 C.F.R. § 3.303 (2017).  That determination requires a finding of current disability that is related to an injury or disease in service.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2017).

At his August 2016 Travel Board hearing, the Veteran indicated that he was a jet engine mechanic in the United States Air Force, where he used to run the jet engines after they were placed in a plane, and where he used to stand by the afterburner to make sure the pistons were working.  See August 2016 Travel Board Hearing Transcript.  The Veteran explained that the afterburner is a very loud noise, and that the use of hearing protection was not helpful.  Id.  Additionally, the Veteran reported that he had complaints of tinnitus and hearing loss while in service, thereby explaining that when the day was over and he would go back to the barracks, he could not hear anyone talking properly, and that it felt like being on the flight line running the engines, day and night.  Id. 

The Veteran's service records confirm that he served on active duty as a jet engine mechanic, who engaged in flight line maintenance; and served as crew member in removing, installing, troubleshooting, calibrating and diagnosing the system malfunction of J57-21A engines, etc.  See, e.g. August 1969 Performance Report.

Furthermore, the medical evidence of record reflects that the Veteran has a hearing loss for VA purposes, as codified in 38 C.F.R. § 3.385.  See e.g., August 2015 Private Audiogram; see also April 2006 VA Audio Examination.

In an August 2015 private opinion, an audiologist, Dr. K.D., opined that it is more likely than not that the Veteran's bilateral hearing loss and tinnitus were caused by, the result of, or aggravated by his military noise acoustic trauma.  As the basis and rationale for his opinion, Dr. K.D. explained that he reviewed the Veteran's military personnel records, which he noted contains military noise exposure, and that based on the Institute of Medicine's 2006 Noise and Military Service: Implications for Hearing Loss and Tinnitus, the evidence is sufficient to conclude that certain military personnel from World War II to the present have exhibited hearing thresholds while in the military that are typical of noise-induced hearing loss, as patterns of hearing loss consistent with noise exposure can be seen in cross-sectional studies of military personnel.  See August 2015 private opinion.  He further explained that exposure to impulse noise can result in acoustic trauma from a limited number of exposures, including a single exposure, but can also result in conventional noise-induced hearing loss from extended periods of exposure to impulse noise over many weeks, months, or years.  Id.  Additionally Dr. K.D. further explained that with respect to noise-induced tinnitus, specific parameters of hazardous noise exposure have not been defined, but that noise levels associated with hearing loss are also likely to be associated with tinnitus.  Id.

The Board finds this opinion to be the most probative medical evidence of record, which is dispositive of the issue.  Dr. K.D.'s medical opinion is supported by a thorough rationale that is based on his review of the Veteran's service records, audio examination results, and is supported by medical literature.  Accordingly, the service connection claims for bilateral hearing loss and tinnitus are warranted.


ORDER

New and material evidence has been submitted and the claim to reopen the service connection claim for bilateral hearing loss is granted.

New and material evidence has been submitted and the claim to reopen the service connection claim for tinnitus is granted.

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
M. TENNER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


